DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 February 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites the phrase “the one or more processors”. This phrase lacks proper antecedent basis as claim 10 recites “one or more processors” twice – once in line 2 and once in line 9. For this examination, the phrase “the one or more processors” in claim 11 is being interpreted such that it is referring to either of the “one or more processors” in claim 10. Claim 12 recites the phrase “wherein the is further configured to identify the one or more brain state parameters”. It is unclear what element of the device is configured to identify the one or more brain state parameters. For this examination, the phrase is being interpreted such that any element of the device of claim 10 is configured to perform the identifying step.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al.’024 (US Pub No. 2014/0358024 – previously cited).
Regarding claims 1 and 10, Figures 1-3 of Nelson et al.’024 disclose a system, the system comprising: an interface configured to obtain a plurality of measurements from a brain of a user (Figure 1, interface 20A and 20B, section [0048]); one or more processors (Figure 3, processor 80 and section [0105]) configured to: generate one or more brain state parameters (biomarkers) characterizing one or more features of at least one brain state of the user (Figure 9, parameter generating steps 120-128 and sections [0154-0156]); generate at least one model of the brain of the user based, at least in part, on the one or more brain state parameters and the plurality of measurements (Figure 9, model generating step 128 and sections [0082] and [0156] -- a plurality of biomarkers are stored in the memory of the system, each biomarker being mapped to a specific patient state; this database of mapped biomarkers is a model of the brain of the user); and generate a control signal based on the plurality of brain state parameters and the at least one model (Figure 2, controller 16, or Figure 3, controller 14, sections [0102] and [0108]). As taught by Nelson et al.’024, biomarkers (brain state parameters) are generated, each biomarker characterizing one or more features of at least one brain state of the user, and then a model of the brain is generated by inputting (storing) the biomarkers into a memory. Because the model is generated based on the biomarkers, and the biomarkers are generated based on the plurality of measurements, the model is generated based on both the brain state parameters and the plurality of measurements.

Regarding claim 3 and 12, the one or more brain state parameters are identified based on an identified coupling between a plurality of patterns of neural activity of the user (sections [0144-0152] and [0158]).
Regarding claims 4 and 13, the control signal is configured to change the at least one brain state of the user (section [0161]).
Regarding claims 5 and 14, the control signal is configured to enable closed-loop control of stimulation of the brain of the user (section [0161]).
Regarding claim 6, the controller is further configured to generate one or more diagnostic messages based, at least in part, on the plurality of brain state parameters and the at least model of the brain (section [0119]).
Regarding claim 7, the control signal is configured to cause a prosthetic device to implement one or more operations (the implanted stimulating electrodes shown in Figure 1 are a prosthetic device).
Regarding claim 8, the interface is further configured to provide a plurality of stimuli to the brain of the user (the interface shown in Figures 1 and 2 comprise a plurality of electrodes, each capable of providing stimulation [0048]; therefore, a plurality of stimuli are provided to the brain of the user).
Regarding claim 9, the interface comprises a plurality of electrodes configured to be coupled to a scalp of the user (Figures 1 and 2, electrodes 24 and 26, sections [0062] and [0166]).
Regarding claim 15, the plurality of brain state parameters is generated based, at least in part, on a plurality of measurements from the brain of the user (Figure 9, steps 120 and 124).
Regarding claims 16-20, the sections of Nelson et al.’024 cited above disclose a method comprising the steps set forth in the claims.

Response to Arguments
Applicant's arguments filed 08 February 2022 have been fully considered but they are not persuasive. Regarding the rejection of claims 2, 3, 11, and 12 under 35 U.S.C. 112(a), while the Specification discloses generating brain state parameters that characterize and identify features of brain states, the Specification does not disclose generating or identifying brain state parameters based on an identified pattern of neural activity of a user or based on an identified coupling between a plurality of pair of neural activity of a user. Contrary to Applicant’s assertion, a parameter generated to characterize and identify a pattern of neural activity/coupling between a plurality of patterns of neural activity is not necessarily generated based on the pattern of neural activity/coupling between a plurality of patterns of neural activity.
Regarding the rejection of the claims under 35 U.S.C. 102, the Examiner notes that a modified interpretation of the phrase “at least one model of the brain of the user” has been used for the current rejection. Give its broadest reasonable interpretation, a “model” is merely something that provides a representation of something else. In Nelson, a plurality of biomarkers are stored in the memory of its system, each biomarker being mapped to a specific patient state (section [0082]). This database of biomarkers mapped to a specific patient state is a model of the brain of a user. Each biomarker models a patient state. It is noted that Applicant’s Specification provides an example of a similar “model” in section [0024] when it states “In a specific example, a condition of Schizophrenia may be modeled as a pair of oscillators, each being an oscillating neural pattern…”. This sentence in the Applicant’s Specification provides support that a biomarker may be considered as a “model” of a brain state. Because Nelson includes a memory storing multiple biomarkers mapped to different patient states, the biomarker database of Nelson is a model of the user’s brain. The biomarkers (brain state parameters) are generated, each biomarker characterizing one or more features of at least one brain state of the user, and then a model of the brain is generated by inputting (storing) the biomarkers into a memory. Because the model 
	As discussed during the interview conducted on 04 January 2022, clarifying within the claims the type of model that is generated may overcome the currently cited prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carlson et al.’334 (US Pub No. 2010/0280334 – previously cited) and Denison et al.’691 (US Pub No. 2009/0082691 – previously cited) both teach the system of claim 1, the device of claim 10, and the method of claim 16, as well as several of the dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791